Citation Nr: 1818824	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-21 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, to include service in the Republic of Vietnam from April 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2012 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A July 2004 rating decision denied reopening of a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision and no new and material evidence was received within one year of the denial. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss is a result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  Subsequent to the final July 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board determines that the evidence currently of record is sufficient to reopen and grant the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017).

New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).
Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

The claim of entitlement to service connection for bilateral hearing loss was originally denied in a May 2002 rating decision on the basis that the evidence did not establish a current diagnosis of hearing loss or a nexus between such disability and military service.  The July 2004 rating decision continued that denial because the Veteran had not provided new and material evidence sufficient to reopen the claim.  The Veteran did not appeal that decision or submit new and material evidence within one year of the denial, and so, the decision became final.   38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the July 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In connection with the new claim filed by the Veteran in December 2011, additional VA treatment records were obtained.  Among these records was a June 2011 VA audiologic diagnostic note that states that the Veteran  has mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, namely, a current disability.  The claim to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records are negative for complaint, treatment, or diagnosis of hearing loss.  Service personnel records reveal that the Veteran served as a field wireman in the Republic of Vietnam.

The Veteran was afforded two examinations in connection with the appeal.  A July 2012 QTC contract examination did not yield either pure tone thresholds or speech discrimination scores that met the definition of a hearing loss disability under VA regulations.  No etiology opinion was provided.

A May 2013 QTC examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
35
35
LEFT
35
40
70
70
80

Speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.  Therefore, the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.

The May 2013 VA audiologist noted the Veteran's in-service noise exposure from construction machinery and demolition noises from detonating explosives.  The audiologist then opined that it is at least as likely as not that the Veteran's bilateral hearing loss was caused or incurred in military service.   Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).   There is no contrary opinion of record.

Therefore, the Board determines that the Veteran has a current disability of hearing loss that is etiologically a result of his military service.  The claim of entitlement to service connection for bilateral hearing loss is therefore granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The record reflects that a February 2014 rating decision proposed to reduce the Veteran's rating for his posttraumatic stress disorder (PTSD) from 70 percent to 50 percent.  The Veteran then requested a personal hearing with regard to the reduction, and a Deferred Rating Decision dated in October 2017 shows that the hearing was to be scheduled.  However, the record as yet does not show that the hearing has occurred and no final action has been taken on the reduction.  The Veteran has alleged that he was unable to obtain and maintain employment due to his PTSD.  The outcome of the Veteran's claim of entitlement to TDIU is dependent, at least in part, on the outcome of the proposed reduction, as well as the rating assigned by the RO to the Veteran's herein service-connected bilateral hearing loss.  Therefore, the Board remands this issue as inextricably intertwined with the proposed reduction and the future RO rating action regarding the Veteran's bilateral hearing loss.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary action to finalize the proposed reduction in the rating assigned to the Veteran's PTSD.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


